Name: 2007/843/EC: Commission Decision of 11 December 2007 concerning approval of Salmonella control programmes in breeding flocks of Gallus gallus in certain third countries in accordance with Regulation (EC) No 2160/2003 of the Eurpoean Parliament and of the Council and amending Decision 2006/696/EC, as regards certain public health requirements at import of poultry and hatching eggs (notified under document number C(2007) 6094) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  agricultural activity;  cooperation policy;  agricultural policy;  animal product;  tariff policy
 Date Published: 2007-12-18

 18.12.2007 EN Official Journal of the European Union L 332/81 COMMISSION DECISION of 11 December 2007 concerning approval of Salmonella control programmes in breeding flocks of Gallus gallus in certain third countries in accordance with Regulation (EC) No 2160/2003 of the Eurpoean Parliament and of the Council and amending Decision 2006/696/EC, as regards certain public health requirements at import of poultry and hatching eggs (notified under document number C(2007) 6094) (Text with EEA relevance) (2007/843/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of Salmonella and other specified food-borne zoonotic agents (1), and in particular Article 10(2) thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (3), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 2160/2003 lays down requirements for the control of Salmonella in different poultry populations of the Member States. The requirements apply to Member States from the dates set out in Annex I to that Regulation, in particular 18 months after a target for reduction of the prevalence of Salmonella has been established. (2) A target for such reduction applies for breeding flocks of Gallus gallus from 1 July 2005 in accordance with Commission Regulation (EC) No 1003/2005 (4), for laying hens from 1 August 2006 in accordance with Regulation (EC) No 1168/2006 and for broilers from 1 July 2007 in accordance with Regulation (EC) No 646/2007 (5). (3) Canada, Israel, Tunisia and the United States have submitted to the Commission their control programmes for Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof and day-old chicks of Gallus gallus intended for breeding. These programmes were found to provide guarantees equivalent to the guarantees provided for in Regulation (EC) No 2160/2003 and should therefore be approved. (4) Commission Decision 2006/696/EC of 28 August 2006 laying down a list of third countries from which poultry, hatching eggs, day-old chicks, meat of poultry, ratites and wild game-birds, eggs and egg products and specified pathogen-free eggs may be imported into and transit through the Community and the applicable veterinary certification conditions and amending Decisions 93/342/EEC, 2000/585/EC and 2003/812/EC (6) covers imports into and transit through the Community of in particular breeding and productive poultry, hatching eggs and day-old chicks and sets out a list of third countries from which Member States are authorised to import the relevant animals and hatching eggs. (5) Pursuant to Regulation (EC) No 2160/2003, admission to or retention on the lists of third countries provided for in Community legislation from which Member States are authorised to import the relevant animals and hatching eggs covered by that Regulation is subject to the submission to the Commission by the third country concerned of a programme equivalent to national control programmes for Salmonella to be established by the Member States, and its approval by the Commission. (6) As a consequence of the approval of programmes, Canada, Israel, Tunisia and the United States should remain on the list set out in Decision 2006/696/EC of third countries from which the Member States are authorised to import breeding poultry of Gallus gallus, hatching eggs thereof and day-old chicks of Gallus gallus intended for breeding. (7) Certain other third countries currently listed in Decision 2006/696/EC have not yet submitted any control programme for Salmonella to the Commission. Since requirements on breeding poultry of Gallus gallus, hatching eggs thereof and day-old chicks of Gallus gallus intended for breeding, already apply within the Community, imports of such poultry and eggs should therefore no longer be authorised from those third countries. The list of third countries or parts thereof set out in Part 1 of Annex I to Decision 2006/696/EC should be amended accordingly. (8) In order to provide guarantees, equivalent to the requirements within the Community, third countries, from which Member States are authorised to import breeding and productive poultry of Gallus gallus hatching eggs thereof and day-old chicks of Gallus gallus, should certify that the control programme for Salmonella has been applied to the flock of origin and that that flock has been tested for the presence of Salmonella serotypes of public health significance as soon as the requirements apply to the different poultry populations in the Community. (9) In addition, pursuant to Regulation (EC) No 2160/2003, flocks of Gallus gallus can not be used for breeding purposes and their eggs can not be used as hatching eggs since 1 January 2007 in the Community if infected with Salmonella Enteritidis and/or Salmonella Typhimurium. Therefore, breeding poultry, day-old chicks intended for breeding and hatching eggs should only be authorised for import into the Community if the flocks of origin where tested and free of Salmonella Enteritidis and Salmonella Typhimurium. (10) Commission Regulation (EC) No 1177/2006 of 1 August 2006 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards requirements for the use of specific control methods in the framework of the national control programmes for the control of Salmonella in poultry (7) lays down certain rules for the use of antimicrobials and vaccines in the framework of the national control programmes approved by the Commission pursuant to Regulation (EC) No 2160/2003. (11) Third countries from which Member States are authorised to import breeding and productive poultry of Gallus gallus hatching eggs and day-old chicks of Gallus gallus, should certify that the specific requirements for the use of antimicrobials and vaccines provided for in Regulation (EC) No 1177/2006 have been applied as soon as the requirements apply to the different poultry populations in the Community. If antimicrobials have been used in day-old chicks for other purposes than the control of Salmonella, it should also be indicated on the certificate because such use may influence the testing for Salmonella at import. (12) The model veterinary certificates for the import of breeding and productive poultry, day old chicks and hatching eggs in Decision 2006/696/EC should be amended accordingly. In order to avoid future amendments to the model veterinary certificates at the time when the provisions on imports in Regulation (EC) No 2160/2003 become applicable to productive poultry and day-old chickens, other than for breeding, the model veterinary certificates should be amended for imports of those animals as well, with a clear indication when those amendments apply to the different populations. (13) Bulgaria and Romania acceded to the European Union on 1 January 2007. From that date, the provisions on intra-Community trade laid down in Decision 2006/696/EC apply to those new Member States. Bulgaria and Romania should therefore be deleted from the lists of third countries that are approved for imports by the Member States and set out in Part 1 of Annexes I and II to Decision 2006/696/EC. (14) To avoid any disruption of trade, the use of veterinary certificates issued in accordance with Decision 2006/696/EC, as currently worded, should be allowed for a period of 60 days following the date of application of the present Decision. (15) However, in order to avoid future amendments to the model veterinary certificates at the time when the provisions on imports in Regulation (EC) No 2160/2003 become applicable to laying hens and broilers of Gallus gallus, the model veterinary certificates should be amended for imports of those animals as well, with a clear indication when those amendments apply to the different populations. The date of application of these amendments should therefore be deferred as appropriate. (16) Decision 2006/696/EC should therefore be amended accordingly. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The control programmes submitted by Canada, Israel, Tunisia and United States in accordance with Article 10(1) of Regulation (EC) No 2160/2003 are hereby approved as regards Salmonella in flocks of breeding hens. Article 2 Annexes I and II to Decision 2006/696/EC are amended in accordance with the Annex to this Decision. Article 3 Consignments of breeding or productive poultry other than ratites, day-old chicks other than of ratites and hatching eggs of poultry other than ratites for which veterinary certificates have been issued in accordance with Decision 2006/696/EC, in the version applying before the date of application of the present Decision may be imported into the Community for a period of 60 days following the date of application of the present Decision. Article 4 This Decision shall apply from 15 February 2008. However, points II.2.5 of the model certificate for breeding or productive poultry other than ratites, II 2,4 of the model certificate for day-old chicks other than of ratites in Annex I of Decision 2006/696/EC as amended by the present Decision shall apply from 1 January 2009 if the productive poultry or day-old chicks is solely intended for the production of meat. Article 5 This Decision is addressed to the Member States. Done at Brussels, 11 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 325, 12.12.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1237/2007 (OJ L 280, 24.10.2007, p. 5). (2) OJ L 139, 30.4.2004, p. 55; corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). (3) OJ L 139, 30.4.2004, p. 206; corrected version in OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 170, 1.7.2005, p. 12. Regulation as amended by Regulation (EC) No 1168/2006 (OJ L 211, 1.8.2006, p. 4). (5) OJ L 151, 13.6.2007, p. 21. (6) OJ L 295, 25.10.2006, p. 1. Decision as amended by Regulation (EC) No 1237/2007. (7) OJ L 212, 2.8.2006, p. 3. ANNEX (1) Annex I to Decision 2006/696/EC is amended as follows: (a) Part 1 is replaced by the following: Part 1 List of third countries or parts thereof (1) Country Code of territory Description of territory Veterinary certificate Specific conditions Model(s) Additional Guarantees 1 2 3 4 5 6 AR  Argentina AR-0 SPF AU  Australia AU-0 BPP, DOC, HEP, SPF, SRP A BPR I DOR II HER III BR  Brazil BR-0 SPF BR-1 States of Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP A BR-2 States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul BPR, DOR, HER, SRA BW  Botswana BW-0 SPF BPR I DOR II HER III CA  Canada CA-0 BPR, BPP, DOC, DOR, HEP, HER, SRA, SPF, SRP IV CH  Switzerland CH-0 (2) CL  Chile CL-0 BPR, BPP, DOC, DOR, HEP, HER, SPF, SRA, SRP A HR  Croatia HR-0 BPR, BPP, DOR, DOC, HEP, HER, SPF, SRA, SRP A GL  Greenland GL-0 SPF IL  Israel IL-0 BPR, BPP, DOC, DOR, HEP, HER, SPF, SRP IV IS  Iceland IS-0 SPF MG  Madagascar MG-0 SPF MX  Mexico MX-0 SPF NA  Namibia NA-0 SPF BPR I DOR II HER III NZ  New Zealand NZ-0 BPR, BPP, DOC, DOR, HEP, HER, SPF, SRA, SRP A PM  St Pierre and Miquelon PM-0 SPF TH  Thailand TH-0 SPF TN  Tunisia TN-0 DOR, BPR, BPP, HER, SPF IV TR  Turkey TR-0 SPF US  United States US-0 BPR, BPP, DOC, DOR, HEP, HER, SPF, SRA, SRP IV UY  Uruguay UY-0 SPF ZA  South Africa ZA-0 SPF BPR I DOR II HER III (b) Part 2 is amended as follows: (i) in the section with the subheading Additional guarantees (AG), the following is added: IV : Relevant guarantees for breeding poultry of Gallus gallus, day-old chicks of Gallus gallus intended for breeding purposes and hatching eggs of Gallus gallus in accordance with EU provisions on the control of Salmonella, have been provided and shall be certified in accordance with model BPP, DOC and HEP respectively. (ii) after the section with the subheading Additional Guarantees (AG), the following section is inserted: Specific conditions: A  : Prohibition to import into the Community breeding poultry of Gallus gallus, day-old chicks of Gallus gallus intended for breeding purposes and hatching eggs of Gallus gallus because a Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. (iii) the model veterinary certificate for breeding or productive poultry other than ratites (BPP) is replaced by the following: Model veterinary certificate for breeding or productive poultry other than ratites (BPP) (iv) the model veterinary certificate for day-old chicks other than of ratites (DOC) is replaced by the following: Model veterinary certificate for day-old chicks other than of ratites (DOC) (v) the model veterinary certificate for hatching eggs of poultry other than ratites (HEP) is replaced by the following: Model veterinary certificate for hatching eggs of poultry other than ratites (HEP) (2) In Part 1 of Annex II to Decision 2006/696/EC, the entries for Bulgaria and Romania are deleted. (1) Without prejudice to specific certification requirements provided for in Community agreements with third countries. (2) Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products, OJ L 114, 30.4.2002, p. 132.